                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

GABRIEL G. QUINTANA,

       Petitioner,
v.                                                                     Civ. No. 18-469 KG/GJF

JAMES MULHERON, Warden, and
HECTOR H. BALDERAS, Attorney
General for the State of New Mexico

       Respondents.

                                      FINAL JUDGMENT

       THIS MATTER comes before the Court on the “Order Adopting Magistrate Judge’s

Proposed Findings and Recommended Disposition” (“Doc. 26) (“Order”). In the Order, the Court

denied Petitioner’s “Petition under 28 U.S.C. 2254 for a Writ of Habeas Corpus” (Doc. 1). The

Order dismissed the petition with prejudice. Accordingly, the Court enters final judgment.

       IT IS ORDERED that final judgment is entered, and this action dismissed with prejudice.




                                                    _________________________________
                                                    UNITED STATES DISTRICT JUDGE
